ORDER

Defendant, Kelly Edwards, was convicted of thirteen counts of sodomy of a child less than fourteen years of age, § 566.060, RSMo Supp.1993, one count of rape of a.child less than fourteen years of age, § 566.030 RSMo Supp.1993, five counts of armed criminal action, § 571.015, RSMo 1994, and one count of escape from custody, § 575.200, RSMo 1994. Defendant was sentenced as a persistent sexual offender to fifty years imprisonment for each of the sodomy counts, fifty years imprisonment for the rape count, life in prison for each count of armed criminal action, and five years imprisonment for escape from custody.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments of the trial court and motion court are affirmed in accordance with Rule 30.25(b) and 84.16(b).